Citation Nr: 1751128	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  14-07 107A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to the service-connected pulmonary disability.  

2.  Entitlement to service connection for fatigue, claimed as chronic fatigue syndrome, to include as due to an undiagnosed illness or a medically unexplained chronic multisymptom illness.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to March 1984 and from November 1985 to January 1998, with confirmed service in Southwest Asia.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

When this case was most recently before the Board in June 2016 the above-noted issues were remanded for additional development.  The case has now been returned for further appellate review.  


REMAND

Although further delay is unfortunate, the Board finds additional development is necessary before the above-noted issues are decided.  As noted in the Board's June 2016 remand, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In the course of the June 2016 remand, the Board found a January 2010 VA examination to be insufficient, because the examiner did not fully address all articulated theories of entitlement.  Specifically, the VA examiner provided an opinion with regard to whether the Veteran's sleep apnea was caused by the service-connected early small airway obstruction (currently rated as asthma), but failed to provide an opinion as to whether the sleep apnea was aggravated by service-connected small airway obstruction.  The Board noted that the examiner concluded sleep apnea was related to upper airway restrictions, nasal congestion, obesity, and genetics, but did not provide an opinion as to whether small airway obstruction aggravated sleep apnea.  Further, the examiner also failed to provide a rationale to support the opinion that the Veteran's sleep apnea did not initially manifest in service.  Rather, the examiner merely stated certain factors known to cause sleep apnea, but ignored the Veteran's reports that he experienced early manifestations of this disability in service.  As such, the case was remanded in order to obtain a new examination with a competent medical opinion addressing these previous deficiencies.  

The Veteran subsequently underwent a VA examination in May 2017; however, the Board finds the medical opinion provided failed to substantially comply with the Board's June 2016 remand instructions.  Specifically, the examiner wholly failed to address either of the prior deficiencies noted in the Board's remand.  In this respect, the examiner did not answer questions 4 or 7 in the medical opinion disability benefit questionnaire.   Rather, the examiner stated a review of the evidence did not support a diagnosis of sleep apnea in service, but that was not the question asked of the examiner.  The Veteran has not alleged that he was diagnosed with sleep apnea in service, but rather that he experienced symptoms consistent with sleep apnea.  Specifically, the Veteran reported he had experienced several sleepless nights in an August 1990 treatment note, and also reported being excessively tired and fatigued in a May 1995 treatment note.  In addition, the May 2017 examiner again stated the Veteran's service connected soft tissue airway obstruction was "not the predominate cause" of the Veteran's sleep apnea.  The Board, however, specifically asked for the examiner to comment on whether the Veteran's service connected soft tissue airway obstruction aggravated his sleep apnea.

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Since the examiner failed to address the questions posited in the Board's June 2016 remand, substantial compliance has not been achieved.  

As also noted in the Board's June 2016 remand, the Veteran's claim for service connection for fatigue, claimed as chronic fatigue syndrome, is inextricably intertwined with the claim for service connection for sleep apnea because the medical evidence indicates that fatigue may be a symptom of, or caused by, sleep apnea.  As such, this claim must remain in abeyance at this time. 

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED for the following actions:

1. Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's remaining claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2. Then, the Veteran should be afforded a VA examination by a physician, who has not previously examined this Veteran, with sufficient expertise to determine the etiology of his sleep apnea.  All pertinent evidence of record must be made available to and reviewed by the VA examiner.  Any indicated studies should be performed.  

Based on the review of the Veteran's pertinent history and the examination results, the examiner should provide an opinion as to whether there is a 50 percent or greater probability that sleep apnea had its onset in service or is otherwise etiologically related to service.     

If the examiner is unable to provide an opinion linking sleep apnea to the Veteran's active service, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder was caused or permanently worsened by the Veteran's service-connected pulmonary disability.     

A complete rationale must be expressed for any opinion provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3. Finally, undertake any other development determined to be warranted, and then readjudicate the claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.













By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).





_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).





